


116 S3797 IS: Small Packer Overtime and Holiday Fee Relief for COVID–19 Act of 2020
U.S. Senate
2020-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
116th CONGRESS2d Session
S. 3797
IN THE SENATE OF THE UNITED STATES

May 21, 2020
Mr. Moran (for himself, Mr. Bennet, Ms. Smith, and Mr. Casey) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry

A BILL
To provide overtime and holiday fee relief for small meat, poultry, and egg processing plants, and for other purposes.


1.Short titleThis Act may be cited as the Small Packer Overtime and Holiday Fee Relief for COVID–19 Act of 2020. 2.Overtime and holiday fee relief for small meat, poultry, and egg processing plants (a)DefinitionsIn this section:
(1)Covered ActThe term covered Act means— (A)the Federal Meat Inspection Act (21 U.S.C. 601 et seq.);
(B)the Poultry Products Inspection Act (21 U.S.C. 451 et seq.); and (C)the Egg Products Inspection Act (21 U.S.C. 1031 et seq.). 
(2)EstablishmentThe term establishment means— (A)a meat establishment subject to the requirements of the Federal Meat Inspection Act (21 U.S.C. 601 et seq.);
(B)a poultry establishment subject to the requirements of the Poultry Products Inspection Act (21 U.S.C. 451 et seq.); and (C)an egg products processing plant subject to the requirements of the Egg Products Inspection Act (21 U.S.C. 1031 et seq.).
(3)SecretaryThe term Secretary means the Secretary of Agriculture. (4)Small establishment; very small establishmentThe terms small establishment and very small establishment have the meaning given those terms in the final rule entitled Pathogen Reduction; Hazard Analysis and Critical Control Point (HACCP) Systems (61 Fed. Reg. 38806 (July 25, 1996)).
(b)Overtime and holiday fees
(1)In generalNotwithstanding any other provision of law, for an inspection of an establishment conducted pursuant to a covered Act, the Secretary shall discount the rate charged— (A)by not less than 30 percent of the overtime and holiday published rate in the case of a small establishment; and
(B)by not less than 75 percent of the overtime and holiday published rate in the case of a very small establishment. (2)Rulemaking; retroactive implementationNot later than 60 days after the date of enactment of this Act, the Secretary shall—
(A)complete a rulemaking establishing the discounted rates required under paragraph (1); and  (B)implement those discounted rates to apply retroactively to the date of enactment of this Act. 
(c)EffectivenessThe Secretary— (1)shall carry out subsection (b) until the funds appropriated under subsection (d) are expended; and
(2)may carry out subsection (b) after those funds are expended only to the extent and in the amount provided in advance in appropriations Acts. (d)FundingThere is appropriated to the Secretary, out of funds in the Treasury not otherwise appropriated, $58,000,000, to remain available until expended, to carry out subsection (b). 

